Title: To George Washington from John Mauritius Goetschius, 8 October 1780
From: Goetschius, John Mauritius
To: Washington, George

                        
                            May it Pleas your Excellencie
                            Closter oct. 8. 1780.
                        

                  
                  your Orders dated oct. 7. I have receaved am willing and ready to
                     Obey, but am sorrow to Inform your Excellencie that it makes a Great uneseniss
                     among the Inhabitants at the lines in this County. your Excellencie is not
                     unaquainted how the unhappy frinds of this county here at the lines must
                     suffer by our Cruel Ennemies. my detatchment is perticular listed for a Gaurd
                     at the frontiers of this County, to Compleat the number the Inhabitants at the
                     lines paid a large sum of money to the soldiery perticular to have rest them
                     selves and to follow their Lawfull Imploy. by me laying in this Quarter and
                     Garrisoning the Blockhouse at Dobbs ferry which lays in york state is little or
                     no Gaurd to this County there is Hakensack, where I was ordered to march too,
                     by the Law of this state, lays now open, besides the New bridge,  Neck and a number of other Places wher Horse theves and
                     robbers slip true to the ruin of the Inhabitants lay all open and my Corps is a
                     Gaurd to york state and very little to this County as we lay at Present,
                     besides our unhappy condition in regard of Provision. I must imploy a number of
                     my men to Collect provision in the country because we Cannot draw it from the
                     army it is true we have cheef of the time drawed flower from Commissary Gamble.
                     he absolutely now refuses to issue any more and says we are a state ridgment
                     and must draw from the state. the state purchaser or Contractor in this County
                     refuses, by saying, he has furnissed his Quota according to
                     Law. my men have been now nine days with out flower, or bread, but what they
                     Borrow from the Inhabitants. I have had whilst the army laid here about fifteen
                     different Commanders as a Piquet to the whole army yet Cannot receave supply
                     like the Continentle troops. I must now either take an arbitrary Power Contrary
                     to Law, or els may it Pleas your Excellencie to direct me how my troops must be
                     supplyed. Nothing more at Present but I am and remain with the Greatest
                     respects and submission your Excellencies Most obedient faithfull Subject
                  
                     Joh. Mauritius Goetschius
                     Major Commandr state Ridment
                  
               